Citation Nr: 1731456	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent prior to August 3, 2016, for residuals of a left leg fracture.

2.  Entitlement to an increased rating greater than 20 percent from August 3, 2016, for residuals of a left leg fracture. 

3.  Entitlement to a compensable initial rating for shortening of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran initially requested a hearing before a representative of the Board, but in April 2015 withdrew that request.

In October 2015 and April 2016 the Board remanded the matter for additional development.  The matter again is before the Board.

A February 2017 rating decision increased the Veteran's disability rating for his left leg disability from 10 percent to 20 percent, effective August 3, 2016.  The staged rating remains on appeal because a grant of less than the maximum available rating does not terminate the appeal, unless the Veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The February 2017 rating decision also granted entitlement to a separate noncompensable rating for shortening of the left lower extremity, effective from August 3, 2016.  The issue was included in the February 2017 Supplemental Statement of the Case (SSOC) and in July 2017 the Veteran's representative submitted a statement specifically indicating the belief and expectation that the issue was in appellate status before the Board.  As such, the Board takes jurisdiction of this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years)

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the last Board remand, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The initial VA examination report in September 2016 failed to include all the information directed by Correia and 38 C.F.R. § 4.59.  The AOJ attempted to correct the oversight and scheduled the Veteran for another VA examination, with specific direction to the examiner to address the above requirements and specifically requested discussion of evidence of pain on passive range of motion testing, evidence of pain in the joint in non-weight bearing, and testing of the opposing joint.  The subsequent December 2016 VA examination report included testing of the opposing knee joint, but otherwise failed to include any discussion of passive range of motion or non-weight bearing testing.  As the Veteran is not in receipt of the maximum rating available for limitation of motion of the left knee, the Board finds that the VA examination reports of record do not comply with Correia and that a new examination is warranted.

The leg length discrepancy claim could be affected by the ordered VA examination and, as such, final adjudication is deferred pending the above development.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment record records from January 2017 to the present.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




